           Case 1:21-cv-00364-VEC Document 28 Filed 04/13/21 Page 1 of 1
                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                      DATE FILED: 4/13/2021
 -------------------------------------------------------------- X
 JOSHUA RECHNITZ,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           21-CV-364 (VEC)
                                                                :
 ROBERT BERNSTEIN AND NORTHEAST                                 :                ORDER
 FARM ACCESS 1, LLC,                                            :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 15, 2021, Defendants filed a motion to dismiss the complaint (Dkt.

25); and

        WHEREAS on April 12, 2021, Plaintiff filed the First Amended Complaint (Dkt. 27);

        IT IS HEREBY ORDERED that Defendants’ motion to dismiss is DENIED as moot.

Not later than May 3, 2021, Defendants must either file an answer to Plaintiff’s First Amended

Complaint or move to dismiss the First Amended Complaint.

        IT IS FURTHER ORDERED that, per this Court’s Individual Practices 4.E.i, not later

than April 15, 2021, Plaintiff must file a redlined version of the First Amended Complaint,

comparing the revisions made to the prior version of the complaint.

        The Clerk of Court is respectfully directed to terminate the open motion at Dkt. 25.



SO ORDERED.
                                                                    ________________________
                                                                      _______________________ _ _
Date: April 13, 2021                                                   VALERIE CAPRONI
                                                                                   CAPRON   NI
      New York, New York                                             United States District Judge
